975 F.2d 866
Fed. Sec. L. Rep.  P 97,027NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lowell H. LISTROM;  Marco R. Listrom, Petitioners,v.SECURITIES and EXCHANGE COMMISSION, Respondent.
No. 92-1907.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 18, 1992.Filed:  September 24, 1992.

Before FAGG, BOWMAN, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Lowell H. Listrom and Marco R. Listrom petition for review of the Securities and Exchange Commission (the Commission) order affirming disciplinary action taken against them by the National Association of Securities Dealers, Inc.  (NASD).  The Listroms do not contest the findings of the NASD or the Commission.  They argue that the sanctions imposed are "overkill," and they offer mitigating circumstances which they urge should result in a reduction of their sanctions.


2
"The Commission's determination to impose a particular sanction upon a member of the securities industry will not be reversed unless shown to constitute a gross abuse of discretion."   Kane v. S.E.C., 842 F.2d 194, 201 (8th Cir. 1988).  In imposing sanctions, the Commission considered the Listroms' individual responsibility for the violations and their experience in the securities industry.  The Commission also considered Lowell Listrom's previous sanctions for similar violations.  We hold that "[t]he Commission could reasonably have concluded that protection of the public interest required the sanctions it imposed."   Pagel, Inc. v. S.E.C., 803 F.2d 942, 948 (8th Cir. 1986).  The NASD and the Commission considered the Listroms' list of mitigating factors before imposing sanctions.  We do not believe these mitigating factors warrant a reversal of the Commission's decision.  We deny the Listroms' request for oral argument.


3
The judgment is affirmed.